                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


FREDERICK LEE PADGETT,

               Petitioner,

v.                                                    Civil Action No. 5:16CV98
                                              (Criminal Action No. 5:98CR11—0l)
UNITED STATES OF AMERICA,                                                (STAMP)

               Respondent.


                           MEMORANDUM OPINION AND ORDER
                        AFFIRMING AND ADOPTING REPORT AND
                        RECOMMENDATION OF MAGISTRATE JUDGE

                                    I.    Background

        The petitioner,      Frederick Lee Padgett,             by counsel Brendan S.

Leary,    Assistant       Federal   Public       Defender,      filed    a motion   (Civil

Action No.      5:16—CV—98,    ECF No.      1;    Criminal Action No.         5:98—CR—il,

ECF No.    150)’ under 28      U.S.C.       § 2255 moving this Court           to vacate

petitioner’s sentence in the above—style action.                         This Court then

entered an order directing the government to respond.                       ECF No. 154.

After the government’s delay in filing its response, the magistrate

judge entered an order to show cause.                 ECF No.     160.    The government

then    filed a     response   in    opposition      to   the     petitioner’s motion.

ECF No.    163.

        This   civil     action was      referred    to   United     States   Magistrate

Judge    Robert    W.    Trumble    under   Local    Rule    of    Prisoner Litigation




     ‘Unless dual ECF numbers are cited to both the civil and
criminal action, all citations to ECF numbers in this memorandum
opinion and order refer to Criminal Action No. 5:98—CR—il.
Procedure           2.       Magistrate          Judge        Trumble          issued     a    report          and

recommendation              (Civil Action No.               5:16—CV—98,          ECF No.       4;    Criminal

Action        No.        5:98—CR-il,           ECF    No.         164)     recommending             that       the

petitioner’s             motion     be    denied        and       dismissed        with       prejudice         as

untimely.           jçj at 1,       5.    The petitioner did not file objections to

the    report       and recommendation.                     For    the     following      reasons,            this

Court       affirms        and    adopts       the     report        and       recommendation            in    its

entirety.

                                         II.     Applicable Law

           Pursuant to 28 U.S.C. § 636(b) (1) (C),                         this Court must conduct

a     de    novo         review    of     any     portion          of     the     magistrate             judge’s

recommendation to which objection is timely made.                                         As to findings

where no objections were made,                         such findings             and recommendations

will be upheld unless they are “clearly erroneous                                       or contrary to

law.”        28   U.S.C.      §    636(b) (1) (A).           Because the petitioner did not

file        any     objections           to     the     report           and    recommendation,                the

magistrate          judge’s        findings          and    recommendations             will        be   upheld

unless they are “clearly erroneous or contrary to law.”                                             28 U.S.C.

§ 636(b) (1) (A).

                                          III.        Discussion

           This     Court,        after       review,        finds       no     clear     error          in    the

determinations of the magistrate judge and adopts and affirms the

report and recommendation                      (ECF No.      4/ECF No.          164)   in its entirety.




                                                        2
        In     his       report        and     recommendation,                the      magistrate                 judge

addressed the government’s argument that the petition is untimely.

As     the   magistrate           judge       correctly           noted,       in     the    instant              case,

because       the     Supreme          Court     has        not     yet       addressed        whether              the

residual        clause           of     the     mandatory            Sentencing             Guidelines                 is

unconstitutionally vague,                     the right on which petitioner relies has

not    yet   been        “recognized”          for purposes              of §       2255 (f) (3)       .      Id.      at

4-5.         This     Court           finds    that     the        magistrate           judge              correctly

determined           that    because          petitioner’s               right       has     not           yet     been

recognized          by     the    Supreme        Court,        his       motion        under       §        2255       is

untimely.        Therefore,            the magistrate judge properly concluded that

petitioner’s motion must be dismissed.

        Finally,         this     Court       finds     that       the    petitioner          was          properly

advised by the magistrate judge that                               failure to timely object to

the    report        and    recommendation            in     this     action         would     result             in    a

waiver of appellate rights.                      Because the petitioner has failed to

object,      he has waived his                 right to       seek appellate review of this

matter.        See       Wright       v.     Collins,       766     F.2d      841,     844—45              (4th    Cir.

1985)

        Upon     review,          this        Court         finds        no     clear       error            in     the

determinations              of    the      magistrate             judge       and     thus     upholds              his

recommendation.




                                                        3
                                 IV.     Conclusion

      For the reasons set forth above,              the report and recommendation

of   the magistrate     judge    (ECF No.         4/ECF No.   164)     is AFFIRMED and

ADOPTED   in   its   entirety.      The petitioner’s motion             for   a   writ   of

habeas corpus pursuant to 28 U.S.C.                § 2255   (ECF No.    1/ECF No.    150)

is DENIED.     It is further ORDERED that this case be DISMISSED WITH

PREJUDICE and STRICKEN from the active docket of this Court.

      IT IS SO ORDERED.

      The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to the petitioner by certified mail to counsel of

record herein.       Pursuant to Federal Rule of Civil Procedure 58, the

Clerk is DIRECTED to enter judgment on this matter.

      DATED:         February 26,      2019




                                         /s/ Frederick P. Stamp, Jr.
                                         FREDERICK P. STAMP, JR.
                                         UNITED STATES DISTRICT JUDGE




                                              4
